


EXHIBIT 10.3


AMENDMENT NO. 6 TO
AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT (this
“Amendment”), dated as of March 28, 2014, is by and among GREEN TREE ADVANCE
RECEIVABLES II LLC, a Delaware limited liability company (the “Borrower”), GREEN
TREE SERVICING LLC, a Delaware limited liability company, as administrator (in
such capacity, the “Administrator”), THE FINANCIAL INSTITUTIONS FROM TIME TO
TIME PARTY HERETO, as Lenders (each, a “Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“WFB”) as “Calculation Agent”,
“Account Bank”, “Verification Agent” and “Securities Intermediary” and WELLS
FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC
(“WFCF”), as agent for the Lenders (in such capacity, together with any
successor thereto in such capacity, the “Agent”). Capitalized terms used herein
and not otherwise defined shall have the meaning given to such terms in the
Receivables Loan Agreement (defined below).
WHEREAS, the Borrower, the Administrator, WFB, as Calculation Agent, Account
Bank, Verification Agent and Securities Intermediary, the Lenders and WFCF, as
Agent and Lender, are parties to that certain Amended and Restated Receivables
Loan Agreement dated as of May 2, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Loan Agreement”);
WHEREAS, Section 11.01 of the Receivables Loan Agreement provides that the
Receivables Loan Agreement may be amended as follows;
WHEREAS, the Agent represents Lenders whose Commitments are greater than fifty
percent (50%) of the Maximum Facility Limit as of the date hereof;
WHEREAS, the parties to the Receivables Loan Agreement hereto have agreed to
amend the Receivables Loan Agreement on the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiently of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendments to the Receivables Loan Agreement. Effective as of the date
hereof and subject to the execution of this Amendment by the parties hereto, the
Receivables Loan Agreement is hereby amended as follows:
1.1    In Section 1.01, the definition of “Tangible Net Worth” is hereby deleted
in its entirety and replaced with the following:
“Tangible Net Worth” means, for the Administrator, as of any date of
determination, (i) the net worth of the Administrator determined in accordance
with GAAP, minus (ii) all intangibles

097231-0021-14963-Active.16114466.1        

--------------------------------------------------------------------------------




determined in accordance with GAAP (including goodwill but excluding originated
and purchased mortgage servicing rights) and any and all advances to,
investments in and receivables held from Affiliates.”
1.1    Section 8.01(g) shall be deleted in its entirety and replaced with the
following:
“(g) RESERVED.”
1.2    Section 8.01(h) shall be deleted in its entirety and replaced with the
following:
“(h) as of the last day of any fiscal quarter of the Administrator:
(i)
the Tangible Net Worth of the Administrator shall be less than the greater of
(x) $200,000,000 or (y) 5.00% of the Administrator’s outstanding recourse
Indebtedness (excluding non-recourse Indebtedness and Indebtedness of Parent,
including, without limitation, Indebtedness of the Parent with respect to which
the Administrator has provided a guaranty or has granted a Lien of any kind in
any of the Administrator’s property or assets);

(ii)
the Administrator shall have unrestricted cash and cash equivalents in an amount
that is less than the greater of (x) $25,000,000 or (y) 1.00% of the
Administrator’s outstanding recourse Indebtedness (excluding non-recourse
Indebtedness and Indebtedness of Parent, including, without limitation,
Indebtedness of the Parent with respect to which the Administrator has provided
a guaranty or has granted a Lien of any kind in any of the Administrator’s
property or assets); or

(iii)
the ratio of Administrator’s Indebtedness (excluding non-recourse Indebtedness
and Indebtedness of Parent, including, without limitation, Indebtedness of the
Parent with respect to which the Administrator has provided a guaranty or has
granted a Lien of any kind in any of the Administrator’s property or assets) to
Tangible Net Worth exceeds 12:1.”

Section 2.    Reference to and Effect on the Receivables Loan Agreement. From
and after the date hereof, each reference in the Receivables Loan Agreement to
“this Agreement”, “hereunder”, “hereof,” “herein,” “hereby” or words of like
import shall mean and be a reference to the Receivables Loan Agreement as
amended hereby, and each reference to the Receivables Loan Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Receivables Loan Agreement shall mean and be a reference to the
Receivables Loan Agreement as amended hereby.
Section 3.    CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH , THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 OF THE GENERAL OBLIGATIONS LAWS OF

097231-0021-14963-Active.16114466.1        

--------------------------------------------------------------------------------




THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).
Section 4.    Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 5.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
[signatures appear on the following pages]



097231-0021-14963-Active.16114466.1        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.
GREEN TREE ADVANCE RECEIVABLES II LLC, As Borrower
By: /s/ Brian F. Corey    
Name: Brian F. Corey
Title:    Sr. Vice President
& Secretary
GREEN TREE SERVICING LLC,
As Administrator
By: /s/ Brian F. Corey    
Name: Brian F. Corey
Title:    Sr. Vice President
General Counsel
        & Secretary

Signature Page to Amendment No. 6
to A&R Receivables Loan Agreement








097231-0021-14963-Active.16114466.1        

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Calculation Agent, Account Bank and
Securities Intermediary
By: /s/ Mark DeFabio    
Name: Mark DeFabio
Title:    Vice President
WELLS FARGO CAPITAL FINANCE, LLC,
As Agent and as Lender
By: /s/ Mark Weide    
Name: Mark Weide
Title:    Assistant Vice President

Signature Page to Amendment No. 6
to A&R Receivables Loan Agreement








097231-0021-14963-Active.16114466.1        